BLANK                              ROME               UP
                                                                       COUNSELORS AT LAW




     1\1.ARQUELS.JORDAN                                                                                 FILED IN
                                                                                               TELEPHONE (713) 228-660]
                                                                                               1st COURT OF APPEALS
(713) 632-8630                                                                                 TELECOPIER (713) TEXAS
                                                                                                   HOUSTON,     228-6605
EMAJL mjordan@BlankRome.com
                                                                                               12/16/2015 3:50:42 PM
                                                                                               CHRISTOPHER A. PRINE
                                                                                                        Clerk
                                                 December 16, 2015


via Electronic Filing

Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       Re:       Case No. 01-15-00775-CV
                 Adriene Sibley v. Seminole Pipeline Company, LLC, Enterprise Products
                 Operating, LLC, First Call Field Service Corp., and TDW Services, Inc.

Dear Mr. Prine:

      Please find attached TDW Services, Inc. 's ("TDW") Entry of Appearance of Appellate
Counsel in the above referenced appeal.

        Despite Appellant's representations to the contrary, TDW was not properly served with
Appellant's Notice of Appeal. It appears that the Clerk of the District Court only included
Seminole Pipeline Company and its counsel of record on the Information Sheet filed in this
matter which resulted in TDW not being originally listed as a party to this appeal. Appellant
filed a motion to correct the parties and TDW is now listed as a party. However, TDW has not
been receiving notices or other correspondence related to this matter. Appellant did serve TDW
with a copy of her brief by mail.

        Your assistance with ensuring that we are appropriately recorded as counsel for TDW
Services, Inc. in this appeal is greatly appreciated. If you have any questions, please do not
hesitate to contact our office.


                                                                     Very truly yours,



                                                                     Marquel S. Jordan


                                        717 Texas Avenue, Suite 1400, Houston. TX 77002

                                                     www.BlankRome.com

    California • Delaware • Florida • New Jersey • New York • Ohio • Pennsylvania • Texas • Washington, DC • Hong Kong